Citation Nr: 0708051	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-19 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern







INTRODUCTION

The veteran had active service from June 1969 to May 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  


FINDING OF FACT

A preponderance of the evidence of record is against a 
finding that the veteran has tinnitus related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2006).


Veterans Claims Assistance Act

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in May 2003.  The notice included the type of evidence 
necessary to establish the claim of service connection, that 
is, evidence linking tinnitus to service.  The veteran was 
also informed that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was also asked to submit evidence, which would include 
that in his possession, in support of the claims.  The notice 
included the provision for the effective date, that is, the 
date of receipt of the claims. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability); 
and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and 
material evidence and evidence to establish the underlying 
claim). 

To the extent that the degree of disability assignable was 
not provided, the claim is denied and no disability rating 
will be assigned.  Accordingly, there can be no possibility 
of prejudice to the veteran with respect to any defect in the 
VCAA notice required under Dingess.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate a claim.  The veteran has received a VA 
examination in connection with this claim and has not 
identified any additional evidence pertinent to the claim.  
As there are no other records to obtain, the Board concludes 
that requirements of the duty to assist have been met. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


Analysis

The veteran contends that he suffers from tinnitus resulting 
from acoustic trauma sustained at the practice range during 
his active service.  The veteran further asserts that he was 
not offered hearing protection to guard against the excessive 
noise.

Service medical records are silent with regard to any 
complaint, diagnosis or treatment related to tinnitus, as was 
a 1971 VA examination conducted shortly after service 
separation.

The post-service medical evidence shows that the veteran is 
currently diagnosed with tinnitus, which was initially 
documented in 2004, over thirty years after service.  The 
absence of documented complaints of tinnitus from 1971 to 
2004 weighs against the claim.  Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints.).  

Moreover, there is no favorable medical evidence relating the 
current tinnitus to an injury or event of service origin.  
Rather the uncontroverted medical evidence, consisting of the 
report VA medical examination in October 2004, opposes the 
claim.  The VA examiner specifically found that the veteran's 
hearing was within normal limits at service entrance and 
separation, and that his recurrent tinnitus was not likely 
related to military service. 

To the extent that the veteran's statements relate his 
current tinnitus to service, where, as here, the 
determinative issue involves a question of a medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim.  The veteran as a lay 
person is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently his 
statements to the extent that he relates his current hearing 
problems and tinnitus to service does not constitute medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Because there is no favorable medical evidence that that 
relates tinnitus to service, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
doctrine does not apply.  The appeal is denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


